DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8, it is unclear as to what structure is being defined by “an input”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 21, 23 and 24 of U.S. Patent No. 11130669. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finnell et al. (9823665).
Regarding claim 1,  A fuel filling apparatus (10) comprising: a fluid inlet (defined by hose adaptor 35) for coupling to a fluid source (25), a fluid outlet (defined at tag reader 95) for coupling to a fluid storage tank inlet (defined at tag 110) and a conduit (55) disposed therebetween;
a sensor (130; FPS – fluid property sensor) for inspecting a fluid within the conduit, the sensor being configured to provide an output indicative of a type of fluid in the conduit (Col. 6, lines 18-23);
a valve (45; control valve) operable selectively to prevent or allow flow of fluid through the conduit from the fluid inlet to the fluid outlet (Col. 5, lines 36-52);
an input (145; as best understood) configured to receive permitted fluid information associated with the fluid storage tank inlet to which the apparatus is coupled, the permitted fluid information being information indicative of a type of fluid that is to be permitted to flow through the conduit to the fluid storage tank inlet (Col. 8, line 59 – col. 9, line 13); and
a controller (70) configured to automatically direct the valve to prevent or allow flow of fluid through the conduit in dependence on the output of the sensor and the permitted fluid information received by the input (Col. 5, lines 36-52), wherein the fuel filling apparatus is portable (product transport vehicle 15 is portable), and wherein the fuel filling apparatus comprises a connector (60) that is adjacent the fluid outlet and that is configured to detachably couple to the fluid storage tank inlet (Col. 10, lines 55-62).

Regarding claim 2, wherein the input comprises a radio receiver (74; wireless communication module).

Regarding claim 3, wherein the input comprises a radio frequency identification (RFID) tag reader (95).  Col. 5, line 53 – col. 6, line 4.

Regarding claim 4, wherein the input is further configured to receive information indicative of an identity of the fluid storage tank to which the fuel filling apparatus is coupled, and wherein the fuel filling apparatus is configured to store the information indicative of the identity of the fluid storage tank and the permitted fluid information for the fluid storage tank.  See column 7, lines 43 – 64 and column 16, lines 60-65.

Regarding claim 5, wherein the fuel filling apparatus (10) is configured to receive fresh permitted fluid information via the input once it is has been determined that fluid in the conduit corresponds to the permitted fluid information previously received, the controller (70) being configured to automatically direct the valve (45) to prevent or allow flow of fluid through the conduit in dependence on the output of the sensor and the freshly received permitted fluid information received by the input. See column 16, line 60 – column 17, line 3.

Regarding claim 6, wherein the fuel filling apparatus is configured to repeatedly receive permitted fluid information via the input when switched on. See column 16, line 60 – column 17, line 3.

Regarding claim 7, wherein the fuel filling apparatus is configured to repeatedly receive permitted fluid information and to compare the output of the sensor indicative of a type of fluid in the conduit with the permitted fluid information and to direct the valve to prevent or allow flow of fluid through the conduit in dependence on the output of the sensor and the received permitted fluid information. See column 17, lines 3-15.

Regarding claim 8, wherein the fuel filling apparatus directs the valve to prevent or allow flow of fluid through the conduit based on most recent received permitted fluid information. See column 16, line 60 – column 17, line 15.

Regarding claim 9, wherein the fuel filling apparatus is configured to provide an output to an operator indicative of an identify of the permitted fluid corresponding to the permitted fluid information received. See column 21, lines 5-51.

Regarding claim 10, further comprising a sensor (130) configured to determine liquid presence in the conduit. See column 22, lines 7-14.

Regarding claim 11, wherein the fuel filling apparatus is configured to receive fresh permitted fluid information via the input once it is has been determined that liquid is present in the conduit by the sensor configured to determine liquid presence. See column 16, line 60 – column 17, line 3.

Regarding claims 12-20, the method as claimed would be inherent during normal use and operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753